OPINION OF THE COURT BY
FREAR, C.J.
The plaintiffs, on behalf of themselves and others similarly situated, pray for an injunction to prevent the Treasurer (originally the present defendant’s predecessor in office, H. E. Cooper, for whom the present defendant has been substituted) from canceling their licenses to practice medicine and surgery. They set forth detailed allegations in their bill to show that they had such licenses lawfully and that the defendant’s predecessor, the original defendant, had threatened to cancel their *274licenses for a particular reason, wliieb they contend is insufficient. Tbe Circuit Judge granted tbe injunction and tbe defendant took tbis appeal.
The statute relating to tbe practice of medicine and surgery is Act 60 of tbe Laws of 1896 (Penal L., Secs. 827-835). That statute provided for tbe issue of a license to an applicant to-practice medicine and surgery by tbe t'ben Minister of the Interior upon tbe recommendation of tbe Board of Health made upon tbe report, after examination, of a Board of Medical Examiners consisting of three licensed physicians appointed by tbe Minister of tbe Interior. The office of Minister of tbe Interior was abolished by the Organic Act (Sec. 8) and bis powers and duties distributed, in so far as they were continued, among other officers. To tbe Treasurer were given, among others, tbe powers and duties “which relate to licenses” (Sec. 72). But to tbe Governor was given tbe power of appointment, with tbe advice and consent of tbe Senate, of various specified officers and boards “and any other boards of a public character that may be created by law” (Sec. 80). It does not seem to be disputed that under Section 72 tbe Treasurer is tbe one to issue licenses. Tbe sole ground upon which tbe Treasurer relies for the cancelation of tbe licenses in question is that tbe Board of Medical Examiners upon whose report the Board of Health recommended these licenses, upon which recommendations the-Treasurer issued tbe licenses, were appointed by tbe Treasurer and not by tbe Governor, as be claims should have been done. Tbe statute provides for a revocation of a license for certain specified causes and upon certain prescribed procedure, but the-Treasurer does not claim that be intends to act tinder that provision.
We will assume that tbe appointments of tbe Examiners should have been made by tbe Governor under Section 80'of tbe Organic Act. Still, they were de facto officers and therefore their acts, within tbe scope of tbe powers of such officers, cannot be thus collaterally attacked. Ex parte Ward, 173 U. S. 456; Hind v. Wilder’s Steamship Co., 14 Haw. 215, and cases there cited. That tbe Examiners were de facto officers there *275can be no doubt. There were de jure offices. There was considerable color of law for the appointments by the Treasurer, in view of Section 72 of the Organic Act and of the provision of' Act 60 of the Laws of 1896 itself that the appointments should be made by the Minister of the Interior notwithstanding a provision of the Constitution of 1894 similar to that above quoted, from Section 80 of the Organic Act. Such officers had been previously appointed by the Minister. Those in question had been appointed by the Treasurer and had acted for nearly a year and a half, during which period at different times they had examined and reported on the petitioners respectively. No> question had been raised by any one, so far as appears, as to the-validity of their appointments or their acts. No others claimed to be such officers.
Hartwell & Bigelow for plaintiffs.
Geo. A. Davis for defendant.
It is contended, secondly, on the authority of Gaertner v. City of Fond du Lac, 34 Wis. 497, that this is not a proper case for an injunction because there is a proper remedy at law by certi-orari. But certiorari would not lie in a case like the present under our certiorari statute (Civ. L., Secs. 1624-1634) which greatly limits the common law scope of such writs. That case also was brought, not, like this, to prevent the revocation of the license, but to prevent interference with the business after the license had been revoked, though this may, perhaps, not be a material distinction. It seems to us that in the present case the petitioners have not a plain, adequate and complete remedy at law and the injunction was properly issued. See Wood v. City of Broolclyn, 14 Barb. 425; Castle v. Kapena, 5 Haw. 27.
The decree appealed from is affirmed and the case remanded. to the Circuit Judge.